Opinion by
Keefe, J.
At the trial it was established that there was a difference of opinion between the petitioner and the examiner as to whether or not there was a foreign value for the merchandise in question. It was agreed to bring a test case in'reappraisement but before the case came to trial, the Government found that there was a foreign value. The petitioner, upon advice of counsel, then abandoned its appeal for reappraisement. It was held that there was no intention to defraud the revenue of the United States or to conceal or to misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.